DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Staci R. DeRegnaucourt on November 23, 2021.
The application has been amended as follows:

CLAIMS
Claim 1: 	A hydroponic growth system comprising: 
a nutrient reservoir for containing a nutrient solution; 
a plurality of growth vessels comprising a first growth vessel and a second growth vessel, each of the first growth vessel and the second growth vessel having a bottom and at least one sidewall, wherein the at least one sidewall extends from the bottom thereof; 

at least one water pump;
a first liquid tube being connected to and in fluid communication with the first growth vessel at a first liquid tube first end and further comprising 
a second liquid tube being connected to and in fluid communication with the second growth vessel at a second liquid tube first end and further comprising 
whereby the at least one water pump is configured to pump the nutrient solution from the nutrient reservoir to between the first liquid tube first and second ends or to  between the second liquid tube first and second ends; and 
an overflow tube extending between the first growth vessel and the second growth vessel and configured to provide fluid communication therebetween, wherein the overflow tube is secured to an upper portion of the sidewall of the first growth vessel and secured to an upper portion of the sidewall of the second growth vessel, such that the overflow tube extends laterally between the upper portion of the sidewall of the first growth vessel and the upper portion of the sidewall of the second growth vessel and is secured to the respective sidewall of each of the growth vessels at substantially the same elevation.

Claim 8, line 8: 	“at least one water pump and a respective

Claim 8, lines 11-12: 	“least one water pump is configured to pump the nutrient solution from the nutrient reservoir to or respective 

Allowable Subject Matter
Claims 1-10, 12, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Steele (U.S. 4,170,844) discloses a hydroponic growth system (abstract) comprising: 
a nutrient reservoir for containing a nutrient solution (22); 
a plurality of growth vessels comprising a first growth vessel (12) and a second growth vessel (14), each of the first growth vessel and second growth vessel having a bottom and at least one sidewall (fig. 3), wherein the at least one sidewall extends from the bottom thereof (fig. 3); 
a nutrient delivery system for delivering the nutrient solution from the nutrient reservoir to the first growth vessel and the second growth vessel (fig. 3), the nutrient delivery system comprising: 
at least one water pump (P), 
a first liquid tube (23) being connected to and in fluid communication with the first growth vessel at a first liquid tube first end (fig. 3) and further comprising a first liquid tube second end (fig. 3); and
a second liquid tube (25) being connected to and in fluid communication with the second growth vessel at a second liquid tube first end (fig. 1) and further comprising a second liquid tube second end (fig. 1);
whereby the at least one water pump (P) is configured to pump the nutrient solution from the nutrient reservoir to the first growth vessel via the first liquid tube between the first liquid tube first and second ends or to the second growth vessel via the second liquid tube between the second liquid tube first and second ends (via 23, see col. 4, lines 5-10); and
an overflow tube (58) extending between the first growth vessel and the second growth vessel and configured to provide fluid communication therebetween (fig. 1).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the overflow tube is secured to an upper portion of the sidewall of the first growth vessel and secured to an upper portion of the sidewall of the second growth vessel, such that the overflow tube extends laterally between the upper portion of the sidewall of the first growth vessel and the upper portion of the sidewall of the second growth vessel and is secured to the respective sidewall of each of the growth vessels at substantially the same elevation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647